Exhibit 10.2

Restricted Stock Units Deferral Election Form

MARKEL CORPORATION OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNITS DEFERRAL ELECTION INSTRUCTIONS

You have been granted Restricted Stock Units under a Restricted Stock Unit Award
Agreement dated May 10, 2010 (the “Award”). Unless otherwise defined herein or
in the attached Deferral Election Form, capitalized terms have the meanings
given them in the Award.

You have the choice to defer receipt of a portion of the Balance Shares you
would otherwise receive after May 10, 2015. (This option is not available with
respect to shares you may receive on the Initial Vesting Date.)

Balance Shares are normally payable in three installments after your separation
from service with Markel; however, under Section 2(b) of the Award, it is
possible for some Balance Shares to vest and be paid earlier if designated Fair
Market Value Thresholds are reached. These shares are referred to herein as
“Accelerated Shares.”

You may elect to defer receipt of Accelerated Shares until a specific date or
until you reach a specific age. This election will only be effective if a Fair
Market Value Threshold is reached and Accelerated Shares would otherwise be
payable before the date you elect. You may not elect to defer receipt beyond
your separation from service with Markel.

There may be advantages and disadvantages to making a deferral election,
depending on your individual situation and future events, including future tax
rates. You should consider your particular tax and financial situation before
making a deferral election. We encourage you to consult your tax or financial
planning advisor in making a decision.

Payment of Units is made in Markel common stock. You are taxable at ordinary
income rates on the value of the Markel common stock at the time of payment. You
can sell the shares at that time, subject to any securities law restrictions, or
have Markel withhold an appropriate number of shares to satisfy your tax
obligation.

For a Deferral Election to be effective you must complete and return the
attached form by July 30, 2010.



--------------------------------------------------------------------------------

MARKEL CORPORATION OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNITS

DEFERRAL ELECTION FORM

For Deferral of May 10, 2010 Award

 

Name:   

 

     

INITIAL DEFERRAL ELECTION

Complete the information below if you wish to defer payment of Balance Shares
beyond the Quarterly Payment Date otherwise provided in the Restricted Stock
Unit Award Agreement dated May 10, 2010 (the Award). For purposes of this
Deferral Election, an Accelerated Share is a Balance Share that would otherwise
be payable at any Quarterly Payment Date as provided in the Award.

NOTE: THIS INITIAL DEFERRAL ELECTION MUST BE COMPLETED AND RECEIVED BY THE
COMPENSATION COMMITTEE NO LATER THAN JULY 30, 2010.

 

[    ] I hereby elect to defer payment of any Accelerated Shares payable under
the Award. I wish to receive payment of any Accelerated Shares deferred
hereunder at the following time(s) [complete one section below. [If the total of
all percentages you enter does not equal 100%, the remaining Accelerated Shares
will be paid at the applicable Quarterly Payment Date.]

 

  [    ] I elect to receive payment of the percentage(s) stated below of all
Accelerated Shares at the earlier of (1) my Separation Issue Date under the
Award or (2) the first of the month after I reach the following age(s):

 

Percentage     Age         

                      

   

         

        

 

   

 

        

 

   

 

        

 

   

 

        

 

  [    ] I elect to receive payment of the percentage(s) stated below of all
Accelerated Shares at the earlier of (1) my Separation Issue Date under the
Award or (2) the following calendar date(s):

 

Percentage     Date         

                      

   

                              

        

 

   

 

        

 

   

 

        

 

   

 

        

I acknowledge that my deferrals will be subject to all requirements of
Section 409A of the Internal Revenue Code and provisions of the Plan as amended
to comply with Section 409A. I also acknowledge that payment of any Shares
otherwise payable upon my termination of employment with Markel Corporation may
be required to be delayed for an additional six months.



--------------------------------------------------------------------------------

I understand that this election is irrevocable. I also understand that I am
making the elections contained herein in accordance with the terms of the Plan
and that the terms of the Plan will be used to resolve any ambiguity or
inconsistency that should arise in connection with the making of these
elections.

 

 

    

 

[Participant’s Signature]      [Date]